Chief Justice Bassett.
Where a man devises his land without any exception, the emblements pass with it. Winch Reports. In the case of William Rodney, in Kent devised a tract of land to his daughter L. and his granddaughter. I obtained the emblements for them from the executor as guardian. They were given up without suit. Levin Moore is to be taken as a hireling or cropper not as a tenant. From Blizzard’s evidence he was tenant and he, and not the executors, are liable if anybody, though we do not say an action will lie against him in England where lands are not liable to pay debts only by being delivered over on elegit. The grain growing belongs to the person to whom the land is delivered. I could wish when law questions arise gentlemen would either state a case, or take a special verdict in order to give the Court an opportunity to recur to book and deliberate for themselves.
Verdict for plaintiff for £130.12.3 and bond costs etc.